          Case 3:20-cr-00286-MO         Document 1       Filed 07/29/20     Page 1 of 2




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION


UNITED STATES OF AMERICA                             3:20-cr-00286-MO

               v.                                    INFORMATION

IAN ALEC WOLF,                                       40 U.S.C. § 1315
                                                     41 C.F.R. § 102.74.380(d)
               Defendant.                            41 C.F.R. § 102.74.385


                     THE UNITED STATES ATTORNEY CHARGES:

                                           COUNT 1
                            (Creating a Hazard on Federal Property)
                                   (41 C.F.R. § 102.74.380(d))

       On or about July 29, 2020, in the District of Oregon, the defendant IAN ALEC WOLF

did willfully enter in and on federal property, to wit: the grounds of the Mark O. Hatfield Federal

Courthouse and did create a hazard persons and things while on the property;

       In violation of Title 40, United States Code, Section 1315 and Title 41, Code of Federal

Regulations, Section 102-74.380(d), a class C misdemeanor.



Misdemeanor Information                                                                     Page 1
          Case 3:20-cr-00286-MO         Document 1       Filed 07/29/20     Page 2 of 2




                                           COUNT 2
                               (Failing to Obey a Lawful Order)
                                    (41 C.F.R. § 102.74.385)

       On or about July 29, 2020, in the District of Oregon, the defendant IAN ALEC WOLF

did willfully enter in and on federal property, to wit: the grounds of the Mark O. Hatfield Federal

Courthouse and fail to comply with the lawful direction of federal police officers and other

authorized individuals;

       In violation of Title 40, United States Code, Section 1315 and Title 41, Code of Federal

Regulations, Section 102-74.385, a class C misdemeanor.


Dated: July 29, 2020                                 Respectfully submitted,

                                                     BILLY J. WILLIAMS
                                                     United States Attorney

                                                     /s Ashley R. Cadotte__________________
                                                     ASHLEY R. CADOTTE, OSB ##122926
                                                     Assistant United States Attorney




Misdemeanor Information                                                                     Page 2
